Citation Nr: 1520759	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-26 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to July 2006 and on active duty for training from January 1987 to April 1987.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The June 2013 statement of the case indicates that VA treatment notes dated from October 2008 to the present were reviewed.  Only VA treatment records dated from October 2008 to March 2009 are of record.  The statement of the case also indicates that the Veteran underwent a VA audiological examination on March 6, 2013.  Of record is the March 6, 2013 audiogram submitted by the Veteran and not the entire VA examination report.  The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  Therefore, the Board remands the appeal so that all VA treatment records dated from March 2009 to the present and the March 6, 2013 VA audiological examination report may be associated with the claims file. 

The Board also remands the appeal so that another VA examination may be scheduled to assess the severity of the Veteran's bilateral hearing loss and to reconcile speech discrimination scores shown on the March 2011 fee-basis examination with the March 2013 audio results.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records dated from March 2009 to the present and the March 6, 2013 VA examination report.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his hearing loss. The claims file should be made available for review in conjunction with the examination. The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner also must discuss the overall functional effects of the Veteran's bilateral hearing loss.  

The examiner should also reconcile speech discrimination scores shown on the March 2011 fee-basis examination measuring 94 percent in the right ear and 96 percent in the left ear with the March 2013 audio results showing better scores of 100 percent in both ears.

3. After completing the above actions, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




